Title: To George Washington from Jonathan Trumbull, Sr., 24 July 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


					
						Dear Sir
						Lebanon [Conn.] 24th July 1780—4 O Clo. P.M.
					
					Your letter of the 7th instant came to hand this afternoon—Majr Murnan came to Stamford, worked there some time—the beginning of last week he came to me. On advice it was judged best for him to come to Connecticut River—to carry on the work at Chatham and Hadlime on the East side, and Chester on the West side the river—and orders were

given to 979 of the militia raised for three months to march to those places, and proceed on the work to make fascines &c. under direction of the Majr till further orders. Some moved on the latter end of the week—the rest will go forward this day. The remainder of the 1520 men of the militia are ordered to rendezvous at Danbury.
					The Marquiss De La Fayette and Mr Washington breakfasted with me yesterday morning—had a conference with him on the subjects of cloathing—arms, ammunition—and officer’s cloathing for the Connecticut Line—The substance of which he wrote Your Excellency, and was sent forward directly.
					You will observe that the powder is carried to the extent of what could possibly be collected in the State—Our powder mills, two of them, are at work—Col. Woodbridge’s on Connecticut River is exhausted of stock. This day sent to him to go to Springfield for sulphur and petre, if to be had there, otherwise to get sulphur, and send to Windham for petre, and to go on without delay. The Marquiss left me about noon—within half an hour after, had intelligence that 15 or 16 British ships appeared off, near Block Island friday afternoon. This morning received M. General Heath’s letter, dated 20th July 11 O. Clo. P.M. giving the following intelligence—viz.—“This afternoon fifteen or sixteen British ships of war have appeared off this harbour to the East of Block-Island; more than half of them are supposed to be ships of the line. From some late intelligence it is very probable that the ships under Admiral Graves have joined those under Admiral Arbuthnot, which will make the British fleet rather superior. Their design may be to block up Admiral De Ternay, and if possible, intercept the expected second division of our allies. From appearances just at sunset the fleet were coming to under Block Island.”
					The cloathing, arms and ammunition from the French Fleet must now be sent to Providence, and carted from thence.
					A letter of this day from Mr Shaw informs—That this morning Colo. Ledyard’s Boat arrived from Plumb Island—brings intelligence that there was 100 sail of transports at White stone, and 10,000 troops ready to embark last thursday. I am, with every sentiment of Esteem Your Excellency’s Most Obedient humble Servant Jonth; Trumbull
				